Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 1 of 16




                                      EXHIBIT A
                                           List Industries, Inc. v. Wells Fargo Bank, N.A.
                                                   Case No. 17-cv-61204-Gayles/Strauss
  Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 2 of 16
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Southern District
                                                       __________  District of
                                                                            of Florida
                                                                               __________

                   Ô×ÍÌ ×ÒÜËÍÌÎ×ÛÍô ×ÒÝò                                       )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      ðæïéóÝÊóêïîðìóÜÐÙ
                ÉÛÔÔÍ ÚßÎÙÑ ÞßÒÕô Òòßò                                         )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:           RSM US LLP, CORPORATE REPRESENTATIVE, 505 5TH AVENUE, SUITE 729, DES MOINES, IA 50309

                                                       (Name of person to whom this subpoena is directed)

       ì Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
ÍÛÛ ßÌÌßÝØÛÜ ÍÝØÛÜËÔÛ ß


 Place: Ú±¨ Î±¬¸-½¸·´¼ô ÔÔÐô ééé Í±«¬¸ Ú´¿¹´»® Ü®·ª»ô Í«·¬»                            Date and Time:
           ïéðð ó É»-¬ Ì±©»®ô É»-¬ Ð¿´³ Þ»¿½¸ô ÚÔ ííìðï
                                                                                                2/4/2021 1:30 pm

          The deposition will be recorded by this method:                                  Via Zoom - See Notice Attached

       ì Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: DEPONENT IS DIRECTED TO PRODUCE    -      ON OR BEFORE JANUARY 25, 2021
          THOSE ITEMS LISTED ON THE ATTACHED EXHIBIT B AND INCORPORATED HEREIN BY THIS REFERENCE.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:      1/19/2021
                                   CLERK OF COURT
                                                                                         OR
                                                                                                 /s/ Heather L. Ries, Esq.

                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
É»´´- Ú¿®¹± Þ¿²µô Òòßò                                                  , who issues or requests this subpoena, are:
Ø»¿¬¸»® Ôò Î·»-ô ééé Íò Ú´¿¹´»® Ü®òô Í¬»ò ïéððóÉ»-¬ Ì±©»®ô ÉÐÞô ÚÔ ííìðïô ëêïóèðìóììïçô ¸®·»-àº±¨®±¬¸-½¸·´¼ò½±³

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
  Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 3 of 16
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. ðæïéóÝÊóêïîðìóÜÐÙ

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

              I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

              I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   ðòðð   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
  Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 4 of 16

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 5 of 16


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                 CASE NO: 0:17-cv-61204-DPG

LIST INDUSTRIES, INC.,
an Illinois Corporation,

       Plaintiff,

v.

WELLS FARGO BANK, N.A.,

      Defendant.
___________________________/

                    RE-NOTICE OF TAKING DEPOSITION DUCES TECUM OF
                       CORPORATE REPRESENTATIVE OF RSM US LLP
                                (CHANGE OF DATE ONLY)

       YOU ARE HEREBY NOTIFIED that at the date and time listed below at Fox Rothschild
LLP, 777 S. Flagler Drive, Suite 1700 – West Tower, West Palm Beach, FL 33401, Defendant,
Wells Fargo Bank, N.A. (“Wells Fargo”), in the above-styled case will take the following deposition
duces tecum by oral examination for purposes of discovery and for the use as evidence in said cause,
or both:
                          DEPONENT                             DATE/TIME            LOCATION

     CORPORATE REPRESENTATIVE OF RSM US February 4, 2021 ESQUIRE
     LLP TO TESTIFY AS TO THE TOPICS 1:30 p.m.           DEPOSITION
                             1
     IDENTIFIED ON EXHIBIT A                             SOLUTIONS VIA
                                                         ZOOM*

*Zoom:
https://esquiresolutions.zoom.us/j/94991521871?pwd=UDdaWTFuYmtjOXp3S0l5OCtjcG9oUT
09



1
 Pursuant to Fed. R. Civ. P. 30(b)(6), RSM US LLP shall designate one or more officers, directors,
managing agents, or other persons who consent to testify on its behalf and cause that person or those
persons to appear at the time and place identified herein to testify about information known or
reasonably available to RSM US LLP. RSM US LLP and Wells Fargo Bank, N.A. must confer in
good faith about the matters for examination promptly after receipt of this notice.


                                                   1
                                        FOX ROTHSCHILD LLP
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 6 of 16


      Meeting ID: 94991521871
      Meeting Passcode (if needed): 6368540
      +1 669 900 6833 or +1 346 248 7799 US Toll
      International numbers available: https://esquiresolutions.zoom.us/u/ac8AJQYpY8
      If joining from an H.323/SIP room system:
      Dial: 162.255.37.11 (US West) or 162.255.36.11 (US East)

      Said deposition will be taken before a notary public or some other officer authorized to
      administer oaths by statute or the Rules of Court, and a person who is neither a relative, nor
      employee, nor attorney, nor counsel of any of the parties and who is neither a relative nor
      employee of such attorney or counsel, and who is not financially interested in the action.

      Said deposition to be taken pursuant to the Federal Rules of Civil Procedure and the Local
      Rules of the United States District Court for the Southern District of Florida in the above-
      referenced case. The said oral examinations will continue from hour to hour and from day to
      day until completed.

      Deponent is directed to produce on or before January 25, 2021, those items listed on the
      attached Exhibit B and incorporated herein by this reference.

      Dated: January 11, 2021

                                                   By: /s/ Heather L. Ries
                                                   Heather L. Ries
                                                   Florida Bar Number: 581933
                                                   hries@foxrothschild.com
                                                   FOX ROTHSCHILD LLP
                                                   777 S. Flagler Drive
                                                   Suite 1700 West Tower
                                                   West Palm Beach, FL 33401
                                                   Telephone: (561) 804-4419
                                                   Facsimile: (561) 835-9602

                                                   Attorneys for Defendant, Wells Fargo Bank, N.A.




                                                   2
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 7 of 16


                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that, on this 11th day of January, 2021, a true copy of the

      foregoing was furnished via E-mail and U.S. Mail to:


      Charles H. Lichtman
      clichtman@bergersingerman.com
      Jeffrey S. Wertman
      jwertman@bergersingerman.com
      Berger Singerman LLP
      350 E Las Olas Blvd, #1000
      Fort Lauderdale, FL 33301


                                                 By: /s/ Heather L. Ries
                                                         Heather L. Ries




      cc: Esquire Deposition Solutions




                                                 3
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 8 of 16



              DEFINITIONS AND INSTRUCTIONS AS TO EXHIBITS A AND B

      When relevant or when used in the Topics (Exhibit A) or Documents Requested (Exhibit
      B), refer to the following definitions and/or instructions:
      1.     Throughout this Request, the singular includes the plural, the masculine includes
      the feminine and neuter, “and” includes “for,” “any” includes “all,” and vice versa. The
      words “include” and “including” shall be construed without limitation.
      2.      “Documents” or “Records” means any written or graphic matter or other means of
      preserving thought or expression, and all tangible things from which information can be
      processed or transcribed, including the originals and all non-identical copies, whether
      different from the original by reason of any notation made on such copy or otherwise,
      including, but not limited to, correspondence, memoranda, e-mails notes, messages,
      letters, telegrams, teletype, telefax bulletins, meetings, or other communications,
      interoffice and intra-office telephone calls, diaries, chronological data, minutes, books,
      reports, charts, ledgers, invoices, work-sheets, receipts, returns, computer print-outs,
      prospectuses, financial statements, schedules, affidavits, contracts, cancelled checks,
      transcripts, statistics, surveys, magazine or newspaper articles, releases (and any and all
      drafts, alterations and modifications, changes and amendments of any of the foregoing),
      graphs or aural records or representations of any kind, including, without limitation
      photographs, charts, graphs, microfiche, microfilm, video-tape, recordings, motion
      pictures and electronic, mechanical or electric recordings or representations of any kind
      (including, without limitation, tapes, cassettes, discs and recordings), including the file
      and file cover, and copies of non-paper information storage means such as tape, film, and
      computer memory device in readable form.
      3.      “Communications” shall be construed in its broadest sense and shall mean
      directly or indirectly describing, setting forth, discussing, mentioning, commenting upon,
      supporting, contradicting, or referring to the subject or topic in question, either in whole
      or in part, whether by correspondence, telephone, meeting or any occasion of joint or
      mutual presence as well as the transfer of any document from one person to another.
      4.    The term “any and all documents” means every document or group of documents
      or communication as above defined known to you and every such document or
      communication which can be located or discovered by reasonably diligent efforts.
      5.     “Relating to” and “relate to” shall be construed in their broadest sense and shall
      mean directly or indirectly describing, setting forth, discussing, mentioning, commenting
      upon, supporting, contradicting, or referring to the subject or topic in question, either in
      whole or in part.
      6.      Where any request cannot be complied with in full, the request shall be deemed to
      require you to provide the reasons for such inability to comply. If a document, that is
      otherwise discoverable, is withheld by claiming that it is privileged or subject to
      protection of trial preparation material, make the claim expressly and describe the nature
      of the document, communication, or things not produced or disclosed in a manner that,
      without revealing information itself privileged or protected, will enable the requesting
      party to assess the applicability of the privilege or protection.




                                                   4
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 9 of 16


      7.       Each request calls for not only documents in your possession, custody and
      control, but also for documents that are available to you upon reasonable inquiry or
      request, directed to any entity or individual that is an agent, representative, employee, or
      affiliate of yours.
      8.      The term “action” shall mean the above-styled case entitled: List Industries, Inc.
      v. Wells Fargo Bank, N.A., United States District Court for the Southern District of
      Florida CASE NO. 0:17-cv-61204-DPG.
      9.      The term “Assignors” shall mean Broward Custom Woodwork LLC f/k/a
      Broward Custom, LLC, List Hallowell Inc., L.I. Properties LLC, List Manufacturing,
      Inc., List Plymouth LLC, List Shared Services, Inc., Midwest Factory Hallowell, LLC,
      Herbert A. List Jr., Sheila List, Braden List, and Colin N. List.
      10.    As used in this request, the term “List,” Plaintiff,” means List Industries, Inc.,
      including as assignee and exclusive legal and beneficial owner in and to all claims of
      each Assignor, and its subsidiaries, affiliates, and related entities, its predecessors and
      successors, and all of its officers, directors, members, employees, agents, representatives,
      attorneys and accountants.
      11.     As used in this request, “Complaint” shall mean the Amended Complaint filed by
      Plaintiff in this action.
      12.     As used in this request, the term “Wells Fargo” means Wells Fargo Bank, N.A.,
      its subsidiaries, affiliates, and related entities, its predecessors and successors, and all of
      its officers, directors, members, employees, agents, representatives, attorneys and
      accountants.
      13.     As used in this request, the term “Sal” means Salvatore Ciaramitaro, his affiliates,
      agents, representatives, attorneys and accountants.
      14.    As used in this request, the term “List Maker Checks” means checks written by
      Sal from legitimate List bank accounts to third parties, as set forth in paragraph 8 of the
      Complaint.
      15.     As used in this request, the term “Stolen List Payee Checks” means checks
      “stole[n] and intercepted…[by Sal] after they were delivered by the makers to List and
      Assignors, as payees,” as set forth in paragraph 8 of the Complaint.
      16.    As used in this request, the term “Checks” means the checks listed on Exhibit B to
      the Complaint that are at issue in this action, including List Maker Checks and Stolen List
      Payee Checks.
      17.     As used in this request, “List Accounts” shall mean the bank accounts of Plaintiff
      at issue in this action, including any accounts held by Broward Custom Woodwork LLC
      f/k/a Broward Custom, LLC, List Hallowell Inc., L.I. Properties LLC, List
      Manufacturing, Inc., List Plymouth LLC, List Shared Services, Inc., Midwest Factory
      Hallowell, LLC, Herbert A. List Jr., Sheila List, Braden List, and Colin N. List at Wells
      Fargo Bank, N.A. successor-by-merger to Wachovia Bank, N.A.
      18.     As used in this request, “LI Accounts” shall mean the account titled to L.I.
      Industries, Inc. with Wells Fargo ending 4723 and the account titled to L.I. Worldwide
      Industries, Inc. with Wells Fargo ending 6094.




                                                    5
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 10 of 16


       19.    “Transactional Databases” means any and all reconstructions that You have
       performed from banking transactions at issue in the Complaint, including any and all
       documents associated with or used during the reconstruction(s).
       20.     As used in this request, the term “You” “Your” means RSM US LLP, its
       subsidiaries, affiliates, and related entities, its predecessors and successors, and all of its
       officers, directors, members, employees, agents, representatives, attorneys and
       accountants.
       21.    Unless stated otherwise, the requests contained herein seek documents for the
       period of time between January 1, 2010 through May 16, 2017.




                                                     6
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 11 of 16


                                             EXHIBIT A
                                              TOPICS

               1.     Internal controls, policies and/or procedures that List Industries, Inc.
       including any Assignors (“List”) had in place to prevent unauthorized transactions,
       diversion of checks, diversion of funds and/or embezzlement by employees during the
       period of January 1, 2010 through May 16, 2017;

              2.     Your audits of List period of January 1, 2010 through May 16, 2017;

              3.    Your audit work paper files for List during the period of January 1, 2010
       through May 16, 2017;

             4.      Your permanent files for List during the period of January 1, 2010 through
       May 16, 2017;

              5.    Your customer contracts with List during the period of January 1, 2010
       through May 16, 2017;

              6.      Your engagement letters for any and all engagements for List during the
       period of January 1, 2010 through May 16, 2017;

              7.     Management comment letters relating to List during the period of January
       1, 2010 through May 16, 2017;

              8.     Management representation letters from List to You during the period of
       January 1, 2010 through May 16, 2017;

              9.      Any and all forensic investigations by You relating to List during the
       period of January 1, 2010 through May 16, 2017;

             10.     Any and all forensic investigations by You relating to Salvatore
       Ciaramitaro during the period of January 1, 2010 through May 16, 2017;;

              11.     Responsibility for review of monthly Wells Fargo bank account
       statements for, during the period of January 1, 2010 through May 16, 2017;

              12.     Assistance with List preparing an insurance claim to recover losses for the
       period of January 1, 2010 through present;

               13.     Communications between you and List during the period of January 1,
       2010 through May 16, 2017;
               14.     Communications between you and Salvatore Ciaramitaro (“Sal”) during
       the period of January 1, 2010 through May 16, 2017;

              15.    Communications between you and Thomas Piecuch during the period of
       January 1, 2010 through May 16, 2017;



                                                   7
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 12 of 16



              16.   Signing authority on List’s bank accounts during the period of January 1,
       2010 through May 16, 2017;

              17.     Supervision of Salvatore Ciaramitaro (“Sal”) while an employee of List
       during the period of January 1, 2010 through May 16, 2017;

              18.     Responsibility and process for review of accounts payable and accounts
       receivable review for List the period of January 1, 2010 through May 16, 2017;

              19.    Reconciliation and monitoring of List’s bank accounts during the period of
       January 1, 2010 through May 16, 2017;

              20.     Any settlements between You and List relating to losses by List during the
       period of January 1, 2010 through May 16, 2017;

              21.     Any insurance claim by You related to services provided by You to List
       during the period of January 1, 2010 through May 16, 2017;

              22.      Settlements and receipt of funds or other property by List from Sal’s estate
       or curator, Wells Fargo and any other collateral sources including, but not limited to,
       auditors, insurance, BB&T, Bank of America, and Bank United;

              23.     Purported unauthorized transactions and diversion of funds or checks by
       Sal;

              24.     Means and methods of calculating the specific amount of damages
       allegedly sustained by List as a result of the alleged acts or omissions of Wells Fargo;

              25.    List’s agreements/contracts with Wells Fargo relating to List’s bank
       accounts with Wells Fargo;

              26.    Any Communications You had with Wells Fargo related to List’s bank
       accounts and/or missing funds;

              27.    Any Communications You had with any third parties regarding purported
       unauthorized transactions and diversion of checks by anyone during the the period of
       January 1, 2010 through May 16, 2017;

               28.    Your reports, Communications and Documents with any law enforcement
       office or agency related to purported unauthorized transactions and diversion of checks
       by anyone during the period of January 1, 2010 through May 16, 2017;

              29.     List’s insurance policies and/or coverage;

              30.    List’s first notice or discovery that there was an issue regarding missing or
       stolen money by Sal or anyone from List;



                                                    8
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 13 of 16



               31.    The process by which List discovered the facts underlying its claims
       against Wells Fargo and any other individual or entity relating to unauthorized
       transactions, diversion of checks, diversion of funds and/or embezzlement during the
       period of January 1, 2010 through May 16, 2017 and any documents related thereto;

               32.    Any Communications, including demands to or claims presented against
       You in connection with List’s losses related to purported unauthorized transactions and
       diversion of any funds during the period of January 1, 2010 through May 16, 2017 and
       any documents related thereto;

              33.     Any Communications, including demands to or claims presented against
       any entity in connection with List’s losses related to purported unauthorized transactions
       and diversion of any funds during the period of January 1, 2010 through May 16, 2017
       and any documents related thereto;

               34.     List’s and/or any law enforcement office or agency’s investigation of
       purported unauthorized diversion of checks or funds by Sal or anyone from List during
       the period of January 1, 2010 through May 16, 2017;

               35.     Analyses, charts, spreadsheets, databased, opinions and/or reports related
       to purported unauthorized diversion of checks or funds by Sal or anyone from List during
       the period of January 1, 2010 through May 16, 2017; and

               36.     Facts and documents relating to List’s discovery of unauthorized
       transactions, diversion of checks, and/or embezzlement by Sal and anyone else during the
       period of January 1, 2010 through May 16, 2017.




                                                   9
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 14 of 16


                                           EXHIBIT B

                              DOCUMENTS TO BE PRODUCED

       1.    Any and all audit reports prepared by You for List during the period of period of
             January 1, 2010 through May 16, 2017.

       2.    Any and all documents relating to audit reports by You for List during the period
             of period of January 1, 2010 through May 16, 2017.

       3.    Any and all audit work paper files for List during the period of January 1, 2010
             through May 16, 2017.

       4.    Any and all permanent files for List during the period of January 1, 2010 through
             May 16, 2017.

       5.    Any and all customer contracts with List during the period of January 1, 2010
             through May 16, 2017.

       6.    Any and all engagement letters between You and List for any and all
             engagements for List during the period of January 1, 2010 through May 16, 2017.

       7.    Any and all management comment letters relating to List during the period of
             January 1, 2010 through May 16, 2017.

       8.    Any and all management representation letters from List to You during the period
             of January 1, 2010 through May 16, 2017.

       9.    Any and all forensic investigations by You relating to List during the period of
             January 1, 2010 through May 16, 2017.

       10.   Any and all forensic investigations by You relating to Salvatore Ciaramitaro
             during the period of January 1, 2010 through May 16, 2017.

       11.   Any and all Documents relating to the responsibility for review of monthly Wells
             Fargo bank account statements for, during the period of January 1, 2010 through
             May 16, 2017.

       12.   Any and all Documents relating to preparing an insurance claim for List to
             recover losses for the period of January 1, 2010 through present.

       13.   Any and all Communications between you and List during the period of January
             1, 2010 through May 16, 2017.
       14.   Communications between you and Salvatore Ciaramitaro (“Sal”) during the
             period of January 1, 2010 through May 16, 2017.




                                                10
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 15 of 16


       15.   Communications between you and Thomas Piecuch during the period of January
             1, 2010 through May 16, 2017.

       16.   Any and all Documents relating to signing authority on List’s bank accounts
             during the period of January 1, 2010 through May 16, 2017.

       17.   Any and all Documents relating to supervision of Sal while an employee of List
             during the period of January 1, 2010 through May 16, 2017.

       18.   Any and all Documents relating to the responsibility and process for review of
             accounts payable and accounts receivable review for List the period of January 1,
             2010 through May 16, 2017.

       19.   Any and all Documents relating to reconciliation and monitoring of List’s bank
             accounts during the period of January 1, 2010 through May 16, 2017.

       20.   Any and all Documents relating to any civil action, claim or demand that List
             initiated against You in any way related to the purportedly unauthorized
             transactions, diversion of checks, and/or embezzlement by anyone, including but
             not limited to Sal,from the List Accounts, including, without limitation, pleadings,
             deposition transcripts, written or recorded statements, correspondence, and
             settlement agreements.

       21.   Any and all Documents relating to settlements between You and List relating to
             losses by List during the period of January 1, 2010 through May 16, 2017.

       22.   Any and all Documents relating to any insurance claim by You related to services
             provided by You to List during the period of January 1, 2010 through May 16,
             2017.

       23.   Any and all Documents relating to settlements and receipt of funds or other
             property by List from You, Sal’s estate or curator, Wells Fargo and any other
             collateral sources including, but not limited to, auditors, insurance, BB&T, Bank
             of America, and Bank United.

       24.   Any and all Documents relating to purported unauthorized transactions and
             diversion of funds or checks by Sal.

       25.   Any and all Documents relating to the means and methods of calculating the
             specific amount of damages allegedly sustained by List as a result of the alleged
             acts or omissions of Wells Fargo
       26.   Any and all agreements/contracts between List and Wells Fargo relating to List’s
             bank accounts with Wells Fargo.

       27.   Any and all Documents relating to Communications You had with Wells Fargo
             related to List’s bank accounts and/or missing funds.




                                                 11
Case 0:17-cv-61204-DPG Document 73-1 Entered on FLSD Docket 01/22/2021 Page 16 of 16


       28.   Any and all Documents relating to Communications You had with any third
             parties regarding purported unauthorized transactions and diversion of checks by
             anyone during the period of January 1, 2010 through May 16, 2017.

       29.   Any and all Documents relating to Your reports, communications and Documents
             with any law enforcement office or agency related to purported unauthorized
             transactions and diversion of checks by anyone during the period of January 1,
             2010 through May 16, 2017.

       30.   Any and all Documents relating to List’s first notice or discovery that there was
             an issue regarding missing or stolen money by Sal or anyone from List.

       31.   Any and all Documents relating to the process by which List discovered the facts
             underlying its claims against Wells Fargo and any other individual or entity
             relating to unauthorized transactions, diversion of checks, diversion of funds
             and/or embezzlement during the period of January 1, 2010 through May 16, 2017
             and any Documents related thereto.

       32.   Any and all Documents relating to any Communications, including demands to or
             claims presented against You in connection with List’s losses related to purported
             unauthorized transactions and diversion of any funds during the period of January
             1, 2010 through May 16, 2017 and any Documents related thereto.

       33.   Analyses, charts, spreadsheets, databased, opinions and/or Reports related to
             purported unauthorized diversion of checks or funds by Sal or anyone from List
             during the period of January 1, 2010 through May 16, 2017.

       34.   Any and all Documents relating to insurance policies and/or insurance coverage
             available to cover alleged diversion of checks, and/or embezzlement by anyone,
             including but not limited to Sal, from the List Accounts, including but not limited
             to employee dishonesty coverage, employee theft coverage, and fidelity insurance
             or bond.

       35.   Any and all Documents concerning, evidencing or referring to Your Transactional
             Databases prepared, reconstructed, used and/or reviewed in the instant action.

       36.   Any and all Documents concerning or evidencing Your analysis of cash inflows
             and outflows of funds for the List Accounts and the LI Accounts.

       37.   Any and all expert reports that You have prepared at List’s request or on List’s
             behalf with respect to the relating to purportedly unauthorized transactions,
             diversion of Checks, and/or embezzlement by Sal from the List Accounts.




                                                 12
